Citation Nr: 0705263	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-27 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for bilateral corneal 
neovascularization.

Entitlement to service connection for a bilateral eye 
disability other than 
corneal neovascularization.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1999 to July 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over this case was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania, and that office forwarded the appeal to the 
Board.    

The issue of entitlement to service connection for bilateral 
eye disability other than corneal neovascularization is 
addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

The veteran's bilateral corneal neovascularization is 
etiologically related to service.      


CONCLUSION OF LAW

Bilateral corneal neovascularization was incurred in active 
service.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for bilateral 
corneal neovascularization.  Therefore, no further 
development of the record is required with respect to the 
matter decided herein.  Although the record reflects that the 
RO has not provided VCAA notice with respect to the initial-
disability-rating and effective-date elements of the claim, 
those matters are not currently before the Board and the RO 
will have the opportunity to provide the required notice 
before deciding those matters.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  Service connection can be granted for any 
disease initially diagnosed after discharge from service, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.     See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran was found to have bilateral corneal 
neovascularization on a VA fee-basis examination in June 2003 
and on a June 2004 VA examination.  Both examiners attributed 
the condition to the veteran's over use of contacts during 
service.  The Board notes that the veteran was treated for 
this same disorder during service in August 1999, March 2002, 
and April 2003.  

Therefore, the Board finds that service connection for 
bilateral corneal neovascularization is warranted.  


ORDER

Entitlement to service connection for bilateral corneal 
neovascularization is granted.


REMAND

At the June 2004 VA examination, the veteran was also found 
to have 
impaired vision and chronic allergic conjunctivitis.  The 
examiner stated that the veteran's recurrent episodes of red 
eye during service were probably related to his use of 
contacts and exposure to fuel and other vapors during 
service.  He also stated that it was not "likely" that the 
current conjunctivitis was related to exposure in service 
because the veteran discontinued the use of contacts 
approximately 2 years prior to the exam.  The Board has not 
found this opinion to be adequate for adjudication purposes.  
In this regard, the Board notes that the veteran is entitled 
to prevail unless the preponderance of the evidence is 
against his claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Moreover, the examiner did not address whether 
chronic conjunctivitis was present in service.    

The Board has also found the June 2004 examination report to 
be inadequate because the examiner did not provide an opinion 
concerning the etiology of the veteran's defective vision.

In light of these circumstances, the Board has concluded that 
further development of the record is required.  Accordingly, 
this case is REMANDED to the RO or the Appeals Management 
Center (AMC), in Washington, D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the appellant should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any currently 
present eye disorders other than corneal 
neovascularization.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect to 
each currently present acquired eye 
disorder, other than corneal 
neovascularization, as to whether the 
disorder originated during active duty, 
was caused or permanently worsened by 
active duty, or was caused or permanently 
worsened by the corneal 
neovascularization.  In particular, the 
examiner should address the etiology of 
the veteran's impaired vision and 
conjunctivitis.  The rationale for all 
opinions expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claim for 
service connection for bilateral eye 
disability other than corneal 
neovascularization based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, a supplemental 
statement of the case should be issued, 
and the appellant and his representative 
should be afforded the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


